Citation Nr: 0504288	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  97-29 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for sinus arrhythmia.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1975.  He was a member of the Army Reserve from November 1975 
to June 1978; thereafter he was a member of the Oklahoma Army 
National Guard from June 1978 to June 1980 and apparently had 
additional service in the National Guard from December 1981 
to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in 1997 by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Muskogee, Oklahoma.  These claims had previously 
been remanded by the Board for additional development in 
February 1999 and June 2003.  The requested development is 
now complete and this matter is again before the Board for 
appellate review.

A hearing was held before the undersigned Veterans Law Judge 
in June 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  His service medical records show elevated blood pressure 
readings and contain evidence of sinus arrhythmia while on 
active duty.

3.  The veteran is currently diagnosed with arrhythmia that 
was initially manifest during his period of active duty.

4.  The veteran is currently diagnosed with hypertension that 
was not manifest to a compensable degree within one year his 
November 1975 discharge from active duty.  Competent 
probative medical evidence does not attribute hypertension to 
any incident or disease therein.


CONCLUSIONS OF LAW

1.  Sinus arrhythmia was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Certain disease, including hypertension, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection for Sinus arrhythmia

As for the veteran's claim of entitlement to service 
connection for sinus arrhythmia (currently diagnosed as 
atrial fibrillation), his treating physician clearly 
indicates that this disability had its onset in 1973 while 
the veteran was on active duty.  The VA cardiologist did not 
counter this opinion in his November 2004 medical opinion and 
in fact indicated that if testing showed sinus arrhythmia 
during the veteran's period of active duty (which medical 
records do show), then it more likely than not that he had 
sinus arrhythmia therein.  As the competent medical evidence 
shows that the veteran's current diagnosis of arrhythmia had 
its onset while he was on active duty, service connection is 
warranted.

Service connection for hypertension

The veteran's claim of entitlement to service connection for 
hypertension is not as straightforward.  To begin, the Board 
notes that there is no requirement that additional 
evidentiary weight be given to the opinion of a medical 
provider who treats a veteran; courts have repeatedly 
declined to adopt the "treating physician rule".  See White 
v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. 
Brown, 5 Vet. App. 183, 188 (1993); Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).  That is not to say that the Board 
will ignore the opinion of a treating physician.  See Sanden 
v. Derwinski, 2 Vet. App. 97 (1992).  

The record shows that the veteran has had hypertension since 
1988.  There are also for consideration two opinions from the 
veteran's treating physician and an opinion from a VA 
cardiologist.  Specifically, in an October 2003 statement 
from the veteran's treating physician indicates that the 
veteran was being treated for paroxysmal fibrillation and 
also had mild coronary artery disease.  The physician 
indicated that the veteran's condition started in 1973 while 
he was in service and continued until the present day.  In a 
December 2004 letter, this same physician indicated that he 
firmly believed that the veteran's hypertension had its onset 
at this time as well, indicated that the veteran had several 
documented blood pressure readings that were elevated.

A November 2004 VA medical opinion shows that VA cardiologist 
indicated that that, strictly speaking, there was no evidence 
of hypertension when the veteran was on active duty.  The 
report alludes to hypertension being blood pressure readings 
greater than 140/90.  See also Stedman's Medical Dictionary, 
855 (27th ed. 2000).  The VA cardiologist indicated that, 
based on the information available, the first time a 
diagnosis of hypertension could be made with reasonable 
certainty would be in 1981 when the veteran's blood pressure 
was reported as 140/90.  He also specifically indicated that 
it was not likely that the veteran had hypertension within 
one year of his November 1975 discharge from active duty.  .

While the December 2004 letter shows that the treating 
physician referred to the veteran's elevated blood pressure 
readings while on active duty, the physician does not give a 
rationale for his opinion as to how these elevated blood 
pressure readings constituted a diagnosis of hypertension or 
explain how these readings are evidence of the subsequent 
onset of the veteran's disability.  In contrast, the November 
2004 VA medical opinion shows that the VA cardiologist 
referred to not just the evidence but how that evidence fit 
within the medical criteria for a diagnosis of hypertension.

As the November 2004 VA medical opinion was not just based 
upon, and consistent with, the full record, but also 
predicated and was supported by clear rationale and medical 
comment, the Board considers this opinion more probative than 
the opinions offered by the veteran's treating physician.  As 
the VA cardiologist opinion was adverse to the veteran, the 
Board concludes that the greater weight of the evidence is 
therefore against the veteran's service connection claim for 
hypertension.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001) (The benefit-of-doubt rule does not apply 
when the preponderance of the evidence is against the claim).  

Likewise, as the evidence of record does not contain evidence 
of treatment for hypertension until many years after the 
veteran's November 1975 discharge from active duty and the VA 
cardiologist opined that the earliest time such a diagnosis 
could be made with reasonable certainty was in 1981, the 
veteran's hypertension cannot be presumed to have been 
incurred in service.

The Board notes that the evidence does not demonstrate that 
the veteran has the requisite medical training or expertise 
that would render his opinion competent in this matter.  As a 
layman, he is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  As such, while the veteran is competent to 
describe his symptoms, he is not competent to render a 
medical opinion that indicates his hypertension had its onset 
while he was on active duty.  Nor is the June 1973 medical 
record in which the veteran gave a history of having 
hypertension competent medical evidence of such a diagnosis.  
Evidence that is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As 
such, the June 1973 service medical record is not competent 
medical evidence that the veteran was diagnosed with 
hypertension while on active duty.

Veterans Claims Assistance Act

As a final matter, the Board must address the notice and duty 
to assist requirements of VA.  Because the duty to assist 
notice for the veteran's service connection claim was not 
provided to the veteran prior to adjudication of his claim, 
the timing of the notice does not comply with the express 
requirements of the law.  See 38 U.S.C.A. § 5103(a) (West 
2002).  As the Veterans Claims Assistance Act was not enacted 
until November 9, 2000, notice prior to the adjudication was 
not possible.  Nevertheless, VA subsequently did provide the 
veteran content complying notice and appropriate process.  

The veteran was notified by letter in June 2003 of VA's duty 
to assist with his claim and of the evidence necessary to 
establish service connection, to include on a presumptive 
basis.  The evidence already of record was chronicled.  The 
letter also informed him that VA would make reasonable 
efforts to obtain evidence relevant to his claim, to include 
such things as medical records, employment records or records 
from government agencies, but notified him that it was his 
responsibility to provide VA with enough information about 
the evidence so that a request could be made.  He was 
reminded that while VA would help him obtain evidence, 
ultimate responsibility for providing the information and 
evidence to support his claim remained with him.  He was 
specifically asked to submit the evidence requested, and it 
may be concluded the veteran was advised to submit any 
pertinent evidence in his possession for his service 
connection claim.  Under these circumstances, any error in 
the timing of the notice the veteran received did not 
prejudice him.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examinations in 
connection with his claims and a VA medical opinion was 
obtained in November 2004.  See 38 C.F.R. § 3.159(c)(4) 
(2004).  Service medical records, VA treatment records, and 
his SSA records have been obtained.  In March 2000, the 
National Personnel Records Center indicated that no 
additional medical records are available.  In October 2002, 
the Oklahoma Army National Guard indicated that all available 
records had been forwarded.  The veteran was afforded the 
opportunity to offer testimony in support of his claims.  A 
transcript of the June 1998 hearing has been obtained.

Reasonable efforts to obtain private medical evidence 
identified by the veteran were completed.  Evidence from 
private medical providers has been associated with his claims 
folder.  The veteran was informed via the October 2001 
supplemental statement of the case that efforts on his behalf 
to obtain evidence from four additional private medical 
providers were unsuccessful.  See 38 C.F.R. § 3.159(e) 
(2004).  He has not identified evidence for which reasonable 
efforts have not been made or authorized VA to obtain 
additional evidence on his behalf.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for sinus arrhythmia is granted.

Service connection for hypertension is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


